Exhibit 10.3

 

Amendment No. 1 to Employment Letter Agreement

 

Reference is hereby made to the Employment Letter Agreement, dated as of
February 10,2020 (the “Agreement”), by and among Francesca's Services
Corporation, a Texas corporation (“FSC”), Francesca's Holdings Corporation, a
Delaware corporation (“Parent”), Francesca's Collections, Inc., a Texas
corporation (“FCI” and, collectively with FSC and Parent, the “Company”), and
Andrew Clarke.

 

The parties hereto desire to amend certain provisions of the Agreement and
hereby agree as follows:

 

1. Section 1(h) of the Agreement is hereby amended to read in its entirety as
follows:

 

“(h) RSU Grants. In connection with your actual commencement of employment with
the Company, you will be granted the following awards of restricted stock units
relating to Parent's common stock in accordance with the Francesca's Holdings
Corporation 2015 Equity Incentive Plan (the “Plan”):

 

(i) An award on the same terms and conditions as the annual awards of
performance shares granted to the Company's other executive officers for the
Company's 2020 fiscal year (including the performance metrics, goals and
weightings applicable to such awards), with the target number of shares subject
to such award to be determined by dividing (A) the product obtained by
multiplying (x) Four Hundred Thousand Dollars ($400,000), by (y) a fraction, the
numerator of which is the number of calendar days between the Effective Date and
the last day of the Company's 2020 fiscal year and the denominator of which is
three hundred sixty-five (365), by (B) the closing price of a share of Parent's
common stock on The Nasdaq Stock Market on the Effective Date. Such award will
be made in the form of restricted stock units and be made in connection with the
setting of the aforementioned performance metrics, goals and weightings. Such
award will be evidenced by a Performance Stock Unit Award Agreement, be subject
to the approval of the Compensation Committee, and be in accordance with the
terms and conditions of the Plan.

 

(ii) An award of a number of time-vested shares determined by dividing (A) the
product obtained by multiplying (x) One Hundred Thousand Dollars ($100,000), by
(y) a fraction, the numerator of which is the number of calendar days between
the Effective Date and the last day of the Company's 2020 fiscal year and the
denominator of which is three hundred sixty-five (365), by (B) the closing price
of a share of Parent's common stock on The Nasdaq Stock Market on the Effective
Date, such award to vest (x) with respect to one-third (1/3rd) of the shares on
the first anniversary of the Effective Date if your employment with the Company
continues through the first anniversary of the Effective Date, (y) with respect
to one-third (1/3rd) of the shares on the second anniversary of the Effective
Date if your employment with the Company continues through the second
anniversary of the Effective Date and (z) with respect to the remaining
one-third (1/3rd) of the shares on the third anniversary of the Effective Date
if your employment with the Company continues through the third anniversary of
the Effective Date. Such award shall be in the form of restricted stock units,
and be made in connection with the grant to such other executive officers. Such
award shall be evidenced by a Restricted Stock Unit Award Agreement, be subject
to the approval of the Compensation Committee, and be in accordance with the
terms and conditions of the Plan.



1

 



 

(iii) An award of a number of time-vested shares determined by dividing (A) Five
Hundred Thousand Dollars ($500,000), by (B) the closing price of a share of
Parent's common stock on The Nasdaq Stock Market on the on the Effective Date,
such award to vest (x) with respect to one-third (1/3rd) of the shares on the
first anniversary of the Effective Date if your employment with the Company
continues through the first anniversary of the Effective Date, (y) with respect
to one-third (1/3rd) of the shares on the second anniversary of the Effective
Date if your employment with the Company continues through the second
anniversary of the Effective Date and (z) with respect to the remaining
one-third (1/3rd) of the shares on the third anniversary of the Effective Date
if your employment with the Company continues through the third anniversary of
the Effective Date. Such award shall be in the form of restricted stock units
and shall be evidenced by a Restricted Stock Unit Award Agreement, be subject to
the approval of the Compensation Committee, and be in accordance with the terms
and conditions of the Plan.”

 

2. Section 1(j) of the Agreement is hereby amended to read in its entirety as
follows:

 

“(j) Long-Term Incentive Grants Subject to Availability of Shares. You
acknowledge and understand that the Parent does not have, as of the date hereof,
a sufficient number of shares authorized in order to settle the restricted stock
unit grants set for in Sections 1(h) and 1(i) by the delivery of shares. The
availability of such shares is subject to approval by Parent's stockholders of
additional authorized shares. In the event that any of the awards under
Section 1(h) become fully vested prior to such approval, you will be eligible
for cash payments in lieu of the applicable shares in an amount equivalent to
the value of such vested awards, under the terms of your Performance Stock Unit
Award Agreement or Restricted Stock Unit Award Agreement, as applicable.”

 

3. Section l(k) of the Agreement is hereby amended by replacing the words “18
month anniversary of the Effective Date” with the words “36 month anniversary of
the Effective Date.”



2

 





 

IN WITNESS WHEREOF, you and the Company have executed this Amendment No. 1 as of
August 23, 2020.

 

 

Francesca's Services Corporation

a Texas corporation

 

Francesca's Collections, Inc.

a Texas corporation

 

Francesca's Holdings Corporation

a Delaware corporation

       By: /s/ Cindy Thomassee, CFO    Cindy Thomassee, CFO       AGREED BY:   
    /s/ Andrew Clarke        8/23/20  Andrew Clarke









 



3

 